Quinn-Brintnall, J.
¶96 (dissenting in part) — While I concur with the majority of my colleagues’ opinion, I write separately because I believe that there is sufficient evidence to support the jury’s finding that Eddie Davis’s and Latricia Nelson’s convictions of possession of a stolen firearm were committed against a law enforcement officer. RCW 9.94A.535(3)(v).
¶97 The majority opinion states that although the victim of possession of a stolen firearm is the owner of the firearm, there was not sufficient evidence to support the jury’s finding that the offense was aggravated by RCW 9.94A-.535(3)(v). Under RCW 9.94A.535(3)(v), an offense is aggravated if “[t]he offense was committed against a law enforcement officer who was performing his or her official duties at the time of the offense, the offender knew that the victim was a law enforcement officer, and the victim’s status as a law enforcement officer is not an element of the offense.” The majority opines that because Officer Greg Richards was dead at the time Davis and Nelson possessed his firearm, he was not performing his official duties at the time of the offense; and, therefore, the aggravating factor does not apply. I cannot agree.
¶98 We should not interpret statutes in a manner that leads to absurd results. State v. Snapp, 119 Wn. App. 614, 626, 82 P.3d 252 (citing In re Pers. Restraint of Brown, 143 Wn.2d 431, 466, 21 P.3d 687 (2001)), review denied, 152 Wn.2d 1028 (2004). Under the majority’s interpretation of RCW 9.94A.535(3)(v), a person could steal an officer’s firearm and be guilty of aggravated possession of a stolen firearm while the officer is on duty; however, as soon as the officer goes off duty, the aggravating factor would apparently no longer apply to the possession of the stolen firearm. The legislature cannot possibly have intended to transform an aggravated offense into a nonaggravated offense simply because the victim officer is no longer on duty. Therefore, I cannot agree with the majority’s interpretation of RCW 9.94A.535(3)(v) as it applies to possession of a firearm stolen from a law enforcement officer.
*891¶99 Under what I consider to be a more reasonable and workable interpretation of the statute, there is sufficient evidence to support the jury’s finding that RCW 9.94A-.535(3)(v) applied to Davis’s and Nelson’s possession of a stolen firearm conviction. For RCW 9.94A.535(3)(v) to apply, there has to be sufficient evidence to prove (1) the offense was committed against a law enforcement officer, (2) the officer was performing his or her duties at the time of the offense, (3) the offender knew the victim was a law enforcement officer, and (4) the victim’s status as law enforcement officer is not an element of the offense. As the majority correctly points out, our Supreme Court has stated that the victim of possession of a stolen firearm is the owner of the firearm. State v. Haddock, 141 Wn.2d 103, 111, 3 P.3d 733 (2000). But the court goes on to explain that “the unlawful possession of property taken in a theft is a mere continuation of the thief’s act of depriving the true owner of his or her right to possess their property.” Haddock, 141 Wn.2d at 112. Following our Supreme Court’s reasoning, the victim of possession of a stolen firearm is the same victim of the theft that originally deprived him or her of the firearm.
¶100 In my opinion, reading RCW 9.94A.535(3)(v), possession of a stolen firearm is committed against a law enforcement officer while in performance of his or her official duties if the original theft was committed against a law enforcement officer performing his or her official duties. See Haddock, 141 Wn.2d at 112 (possession of a stolen firearm is a continuation of the original theft). Here, the firearm was stolen from Officer Richards, thus Officer Richards is the victim of both the theft and any resulting possession of the stolen firearm. It is undisputed that Officer Richards was a law enforcement officer and that he was on duty at the time of the theft.13 Therefore, the first two requirements of RCW 9.94A.535(3)(v) are met.
*892¶101 In this case, Davis and Nelson did not commit the original theft of the firearm. Therefore, there also has to be sufficient evidence to prove that Davis and Nelson knew that the victim was a law enforcement officer. Here, Cicely Clemmons testified that Maurice Clemmons stated, in Davis’s and Nelson’s presence, that he had killed four police officers and taken one of the officer’s guns. This is sufficient evidence to prove that Davis and Nelson knew that the firearm was stolen from a law enforcement officer.
¶102 Finally, the victim’s status as a law enforcement officer is not an element of possession of a stolen firearm. See RCW 9.41.040(l)(a). I believe that there is sufficient evidence to support the jury’s finding that RCW 9.94A-.535(3)(v) applied to Davis’s and Nelson’s possession of a stolen firearm convictions. Accordingly, I respectfully dissent from the portion of the majority opinion holding that there was insufficient evidence to support the jury’s finding on RCW 9.94A.535(3)(v) and I would uphold the jury’s verdict on that finding.
Review granted at 179 Wn.2d 1014 (2014).

 Moreover, as the trial court noted, the weapon was Officer Richards’s service revolver and also the property of the Lakewood Police Department.